DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintz et al. (US 2015/0314070 A1) in view of Eckenhoff (US 4,675,174) and evidenced by Zaidi et al. (US 2008/0069811 A1).
With regard to claims 1-4, 7-9, and 12, Heintz et al. teach a device for delivering a therapeutic fluid by a chemical reaction, the device comprising: a housing (Fig. 2 member 410) having a first chamber (Fig. 2 member 420), a second chamber (Fig. 2 member 430), and a third chamber (Fig. 2 member 440); wherein the device has: 5a loaded configuration in which the first chamber contains a liquid base ([0154] chamber can contain a bicarbonate dissolved in solvent, [0015], [0115], [0173] sodium or potassium bicarbonate is used), the second chamber contains an acid ([0051], [0154]), and the third chamber contains the therapeutic fluid ([0174]); and a delivery configuration in which the liquid base reacts with the polymeric acid to generate a propellant gas that delivers the therapeutic fluid from the third 10chamber ([0158]).  Heintz et al. do not specifically disclose using a polymeric acid.  However, Eckenhoff teaches generating gas for dispensing a substance (abstract) in which the acid component of the gas-generating compositions include citric acid and polyacrylic acid available as Carbopol® 943-P (Col. 16 lines 14-15).  Further, Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use citric acid and polyacrylic acid as the as the acid reactant in Heintz et al. as Eckenhoff teach this is suitable for a gas-producing reaction to dispense a substance and would yield an effective result and be of ordinary skill would be able to select components for the reaction based on the necessary gas production.  Additionally, it is noted as evidenced by Zaidi et al. that Carbopol® 943-P is a gel in which the polyacrylic acid is cross-linked ([0118]).
With regard to claims 5 and 6, Heintz et al. and Eckenhoff do not explicitly disclose the acid content of the acid.  Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylic acid with and acid contact of 80% or more as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.
With regard to claim 10, as the gel is place in the cylindrical barrel it would be disc-shaped, further Eckenhoff teaches the gel is compressed into a shape for placement in its container (Col. 16 lines 16-17).
With regard to claim 11, Eckenhoff teaches the acid may be provided in various forms including granular (Col. 9 lines 31-33).  As such the acid component may be provided as gel granules in which case the granules are taken as fibers which form the overall gel substance as a whole.
With regard to claims 13-15 and 20, Heintz et al. teach a method for delivering a therapeutic fluid by a chemical reaction, the method comprising: 10providing a device containing a liquid base ([0154] chamber can contain a bicarbonate dissolved in solvent, [0015], [0115], [0173] sodium or potassium bicarbonate is used), an acid ([0051], [0154]), and a therapeutic fluid ([0174]), the liquid base configured to react with the polymeric acid at a reaction rate to generate a gas that delivers the therapeutic fluid from the device ([0158]).  Heintz et al. do not specifically disclose using a polymeric acid.  However, Eckenhoff teaches generating gas for dispensing a substance (abstract) in which the acid component of the gas-generating compositions include citric acid and polyacrylic acid available as Carbopol® 943-P (Col. 16 lines 14-15).  Further, Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use citric acid and polyacrylic acid as the as the acid reactant in Heintz et al. as Eckenhoff teach this is suitable for a gas-producing reaction to dispense a substance and would yield an effective result and be of ordinary skill would be able to select components for the reaction based on the necessary gas production.  Additionally, it is noted as evidenced by Zaidi et al. that Carbopol® 943-P is a gel in which the polyacrylic acid is cross-linked ([0118]).
With regard to claim 16, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 16 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff teaches the acid may be provided in various forms including granular (Col. 9 lines 31-33).  As such the acid component may be provided as gel granules in which case the granules are taken as fibers which form the overall gel substance as a whole.
With regard to claim 17, Heintz et al. and Eckenhoff do not explicitly disclose increasing the rate by increasing a free volume of the polymeric acid.  Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the free volume of the acid as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.  However, Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).
Alternatively regarding claim 15, Eckenhoff teaches the acid may be provided in various forms including granular or pellets (Col. 9 lines 31-33) which would control the reaction rate based on a surface area to volume ratio.  Further, Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylic acid with and acid contact of 80% or more as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.  With regard to claim 18, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 18 are optional, and as cited in the rejection of claim 15 a surface area to volume ratio or acid content may be controlled.
With regard to claim 19, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 19 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylic acid with and acid contact of 80% or more as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.
With regard to claim 21, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 21 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the acid contact of the acid by reducing the water content as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction and means of achieving such content without undue experimentation.
Response to Arguments
Applicant's arguments filed April 25, 2021 have been fully considered but they are not persuasive. Applicant argues the Carbopol® 943-P is used as an expandable hydrogel and does not generate gas.  The Examiner maintains the Eckenhoff teach the gas generating components, which include the citric acid and the Carbopol® 943-P, can be blended together.  If they are blended together the Examiner finds there is nothing that would separate the Carbopol® 943-P from the base when the two are combined as in Heintz.  The same three substances are being used as are recited by the claimed invention.  As the same substances are being used the Examiner finds there would necessarily be some reaction between the Carbopol® 943-P and the base.  The Examiner would also note Eckenhoff Col. 10 lines 34-61 which discloses bonds may not be cross-linked, and cross-linked bonds may be covalent or ionic.  The bonds are not specified by the independent claim.  However, if cross-linked, as this is the same substance as recited by Applicant it is expected to have the same reaction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783